Form NFPA
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In Re:
Robert S. Brower, Sr.                                        Bankruptcy Case No.: 15−50801 MEH
Debtor(s)                                                    Chapter: 11
MUFG Union Bank, N.A. Plaintiff(s)
vs.
Robert Brower Sr. et al. Defendant(s)                        Adversary Proceeding No. 17−05044 MEH

                                 NOTICE OF FAILURE TO PERFECT APPEAL



According to Court records Anthony Nobles, an Appellant or Cross−Appellant in the above−captioned bankruptcy
case has not filed the following documents in accordance with Federal Rule of Bankruptcy Procedure 8009(a) and
(b):


    Designation of Items for the appeal record
    Statement of Issues on appeal
    Transcript Request Order or a Certification no transcript(s) will be ordered
    Other: A separate transcript request order needed for 5 audio files indicated in designation of record.


If within seven (7) days of the date stated below the Appellant or Cross−Appellant noted above does not file the
document(s) indicated above, in accordance with Bankruptcy Local Rule 8009−1(b), a Notice of Unperfected Appeal
will be sent to the District Court, and the presiding bankruptcy judge may recommend dismissal of the appeal.



                                                                     Edward J. Emmons, Clerk
                                                                     United States Bankruptcy Court


Date: 2/11/21                                                        By: Tom Prorok
                                                                     Deputy Clerk




     Case: 17-05044        Doc# 167       Filed: 02/11/21       Entered: 02/11/21 21:10:12           Page 1 of 1
